United States District Court
Viatation Notice C2S° 8:20-po-00001-TMD

es “2013
Dts Ale fan:

  
   

Peestina Tanke [sa ar Maree

my4s| 9293772 47

YO SRE CHORGED WITS THE FOLULDWING VIOLATION
Pena and Tita rt Parse UST 0 Eine lade

Litfao 4334 |3b RY. 23¢a40)

Spe od Pla ret

Myfh Ba sfo 147

Hew [eat o P2ild Bas eel fee

Qriviag Lu dea the, Th lace. of
er a0-o00n4e

DEFENUAST INFORMOTICN
Philtie

 

TAH Sea ge ‘™

 

nh” 6

 

   
  

 

 

Last Wii

Watson,

 

Tag tag, Suan

SCLS249 lp i

 
 

 

 

    
 
 

4] Pe
= APPOARSNCE IS 3503, 2D CER OFT ONAL
Cc ioe A cWeCREC, wou must PRO) Raa Boa cteckend parce, pay iP
Gg Sppsar GOL. oat Tiinl- os aly | Gostreni
relic ege eppemiieguel Sa ell one

Wsitute Ati.

20 Mcmtsstiy Fee

UPS
ae
—

PAY THIS 4MOUNT &T

whew. CYbuEcounsgor Tabil Coflaberal Que

 

YOLR COLT CATE

ee ee ee

 

 

 

Wer ag-niea a rite Pe There ded ok i. ot te aie chi oe
“pec es) aarp a de ke a in Pea? ec Pot ihe Lou

La hes

PAA

0 Padget tit Saye

Ciera Co pee

 

; S ATEMENT O* PROBABLE CAUSE
Document 1 Filet G:A02/6t@" aPaQe to frbunirion,

| arale ihat on fl
low enforsamnert otepar le pe

ata AYGETIRING My Buin As =
Chaing nf

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The lzregoing “cslemeael e gzse2 spor
Ay Barsonal ofsealken Py Bars mal (mest gator
inferrozipon euep ee ke oe fronts “ew o Tiers obser

OTe bas Pe) abe

M55 OOM

rirder pent oo sequry Pal lhe nlcrnahier which | veg eb lok abe atder Lh
fe Tie veda node Toe ond soctack be Ins soe) 3) ay nod.

Ny

 

GFrccdled on

Dene mri yy) ORicer's Sgnalure

Oe

Rprehab CRISP hrs Baan ana ior bone 1s PA saan

 

=
SS ses ale! un
= Dane er dsl LES Megara ss Joe

HAM AT — setaua ne Oa eadel ecko, Fase oc pane ver ch.
GEe - Gyn. sears lacie, CRY - fureeu alee deche mea
